Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                          FILED
regarded as precedent or cited before                        Mar 30 2012, 9:36 am
any court except for the purpose of
establishing the defense of res judicata,                           CLERK
                                                                  of the supreme court,

collateral estoppel, or the law of the case.                      court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                             ATTORNEY FOR APPELLEE:

I. MARSHALL PINKUS                                  JAMES C. SPENCER
Pinkus & Pinkus                                     Dattilo Law Office
Indianapolis, Indiana                               Madison, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE: THE PATERNITY OF:                            )
B.H. by next friend:                                )
B.C., Father,                                       )
                                                    )
       Appellant,                                   )
                                                    )
               vs.                                  )      No. 49A04-1106-JP-311
                                                    )
D.H., Mother,                                       )
                                                    )
       Appellee.                                    )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable David J. Dryer, Judge
                         The Honorable John J. Boyce, Commissioner
                               Cause No. 49D10-0303-JP-747



                                          March 30, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                       Case Summary and Issues

            B.H. was born out of wedlock to B.C. (“Father”) and D.H. (“Mother”) in 2003. An

agreed judgment was entered by the trial court, establishing Father‟s paternity as well as

determining custody, child support, and parenting time. Mother was granted sole legal and

physical custody of B.H., subject to Father having parenting time pursuant to the Indiana

Parenting Time Guidelines. In 2008, Father filed a verified petition seeking to determine

B.H.‟s school placement, modify B.H.‟s custody such that Father would have joint physical

custody, change venue from judge, and set a hearing on the petition. Due to various

circumstances, the final hearing on Father‟s petition was not held until September 2010. In

May 2011, the trial court entered findings of fact and conclusions of law, denying Father‟s

requests to place B.H. in a different school district and to grant Father joint physical and/or

legal custody. Father raises two issues for our review: whether the trial court abused its

discretion by denying his request that B.H. be placed in a different school district and/or by

denying his request to modify custody and award Father joint custody. Concluding the trial

court did not abuse its discretion in either respect, we affirm.

                                     Facts and Procedural History1

        B.H. was born in 2003, and within three weeks Father filed a petition to establish

paternity. Soon thereafter, the trial court entered an agreed judgment establishing paternity,

Mother‟s sole legal and physical custody, and Father‟s parenting time, and setting Father‟s


        1
          Mother claims in her statement of the case that Father‟s statement of the case is unduly argumentative
and fails to adhere to our Appellate Rules. We recognize the line between persuasive and improper brief
writing can be blurry at times, and we remind counsel to adhere to our Appellate Rules in drafting appellate
briefs.

                                                       2
child support obligation. In 2004, the parties contested every aspect of their prior agreed

judgment except paternity. The court accepted and adopted a partial mediated agreement in

2005, and it held a hearing in 2006 to adjudicate the pending issues. As a result of the 2005-

06 proceeding, Mother maintained sole legal and physical custody of B.H., subject to Father

having parenting time in accordance with the Indiana Parenting Time Guidelines.

       In October 2008, Father filed a verified petition requesting a determination of B.H.‟s

school district placement, modification of B.H.‟s custody to joint legal and physical custody,

change of venue from the judge, and a hearing. At the time of Father‟s petition, B.H. was

five years old and not yet enrolled in elementary school. The trial court ordered a change of

venue from the judge and transferred the case in November 2008. Thereafter, a lengthy

delayed ensued. The 2008 general election caused a new judge to hear Father‟s petition, but

before the new judge could do so, he recused himself from the case and the clerk assigned the

case to a different court. An initial hearing occurred on July 30, 2009, but because B.H. was

scheduled to start school in August of 2009, the hearing was limited in scope to that issue

alone. Due to limited time, the case was reset for another evidentiary hearing. On August

20, 2009, Father filed a motion to set a hearing to complete the case, and the trial court

conducted a second evidentiary hearing on October 1, 2009, at the conclusion of which no

ruling was issued concerning B.H.‟s school placement. Because the trial court did not issue a

ruling prior to school starting in August, B.H. was enrolled in Decatur Township and began

attending Decatur Township Elementary School.




                                              3
       In January and March 2010, the trial court conducted further evidentiary hearings

regarding school placement, custody, and parenting time. Because the presentation of

evidence was incomplete, Father filed a motion on July 8, 2010, asking the trial court to set

the matter for another hearing, and on July 29, 2010, the trial court granted Father‟s motion

and set an additional hearing for September 10, 2010. Prior to the hearing‟s commencement

on September 10, 2010, Mother filed a motion asking the trial court to modify its 2006 order

regarding child support, custody, and parenting time. An additional hearing was set for

September 28, 2010. Mother and her counsel failed to appear, and the trial court allowed for

the presentation of evidence by written submission for ten days following the September 28

hearing. On December 3, 2010, Father submitted proposed findings and conclusions. On

March 18, 2011, Father filed a motion asking the trial court to make a final ruling. On May

25, 2011, Father filed a Trial Rule 53.2 motion, but Father thereafter moved to withdraw his

Trial Rule 53.2 motion and the trial court entered findings of fact and conclusions of law on

May 26, 2011. The court‟s findings and conclusions include, in pertinent part:

       I. Findings of Fact:
       ***
       13. At all times since [B.H.]‟s birth, [Mother] has been the child‟s primary
       physical custodian.
       14. At the time of [B.H.]‟s birth, and at all times since, [Mother] has been
       employed with the United States Postal Service. [Mother] and [B.H.] have
       lived in only one home throughout this time.
       15. [Mother] has been an appropriate custodial parent. She has provided for
       [B.H.], even when support was not being paid by [Father]. She has loved and
       nurtured [B.H.] and provided her with a solid foundation family [sic],
       community and educational connections and resources. [Mother] loves her
       daughter and [B.H.] loves her mother.
       16. [Father] has been an engaged and dedicated parent of [B.H.] throughout
       her existence. He filed immediately after her birth to establish his right to


                                             4
actively father her and to participate in rearing her into a healthy and happy
young adult, prepared to participate positively in society. He has sought for
the very best for his daughter and his efforts to determine school enrollment or
to clarify and/or modify her custodial arrangements have unceasingly sought
her best interests. His relationship with her has been founded in his love for
her and [B.H.], in turn, loves her father.
17. [Father]‟s employment and living arrangements have been much more
volatile than have [Mother]‟s. . . .
***
19. Because of the changes in employment and income [Father] has lived in
six different homes since the inception of this case. He currently lives in Avon
....
20. While both parents have continuously sought [B.H.]‟s best interests, each
has been unflagging in the belief that her or his conception of what was best
for [B.H.] was superior to that of the other parent.
21. [B.H.] . . . has been largely unfazed by her parents‟ diverse visions for her.
 She is a healthy and happy youngster. She excels in school and has
established familial bonds with relatives of both parents and strong social ties
with classmates and playmates in her parents‟ neighborhoods. . . .
22. Mary Sanders, PhD, is a clinical psychologist who specializes in assessing
and recommending educational placements for children. Dr. Sanders
evaluated [B.H.] at [Father‟s] request. Dr. Sanders found [B.H.] capable of
excelling in any educational setting. Based upon her knowledge of the Decatur
Township and Avon schools [sic] Dr. Sanders opined that [B.H.]‟s enrollment
in the Avon schools would be likely to more effectively challenge her
development. She concluded the social, economic and academic environment
provided by the Avon schools better fit [B.H.]‟s abilities and needs than did
those of Decatur Township schools.
23. Dr. Sanders expressed her further professional opinion that children of
[B.H.]‟s age and ability are resilient and would easily adapt to any change in
schools.
***
25. Both parents gave anecdotal evidence of [B.H.]‟s achievement in her
current school. For instance, [Father] recounted his observation of her reading
instruction and found it to be insufficiently challenging. [Mother], on the other
hand, observed that [B.H.] excelled in her reading ability and was suitably
challenged, encouraged and recognized by her teacher and school.
***
II. Conclusions of Law:
***
32. When considering modification of custody in a paternity matter, a court is
prohibited from modifying a child custody order unless:


                                        5
       a.      Modification is in the best interests of the child; and
       b.      There is a substantial change in one (1) or more of the factors
               that the court may consider under section 2 . . . and, if
               applicable, section 2.5 . . . of this chapter. Indiana Code § 31-
               14-13-6 (West 2010).
33. The language of Indiana Code § 31-14-13-2 sets out the relevant factors to
be considered when determining custody as follows:
       a.      The age and sex of the child.
       b.      The wishes of the children‟s parents.
       c.      The wishes of the child, with more consideration given to the
               child‟s wishes if the child is at least fourteen (14) years of age.
       d.      The interaction and interrelationship of the child with:
               i. the child‟s parents;
               ii. the child‟s siblings; and
               iii. any other person who may significantly affect the child‟s
               best interests.
       e.      The child‟s adjustment to home, school and community.
       f.      The mental and physical health of all individuals involved.
       g.      Evidence of a pattern of domestic or family violence by either
               parent.
       h.      Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 2.5(b) . . . of this
               chapter. . . .
34. No evidence was presented by either party establishing existence of a de
facto custodian. Consequently, the court need not consider the factors listed in
Indiana Code § 31-14-13-2.5.
***
36. In this instance, [Father] has shown that [B.H.] may be likely to obtain
better educational opportunity within the Avon schools than in the Decatur
Township schools.
37. The data he offered shows that Avon schools rate more highly than
Decatur Township on the metrics tracked by the State. The data does not,
however, explain the reasons behind the difference.
38. The published data is silent as to whether Avon‟s teachers are more
inspirational and the educational environment more rich, or whether teachers at
Avon simply do a better job of “teaching to the test” – of preparing children to
perform well on standardized tests without regard to whether such instruction
will best engage a child in the lifelong task of learning and fulfilling her or his
individual potential.
39. The evidence presented, even that of the expert, Dr. Sanders, fails to
establish that any school is uniquely suited to accommodate [B.H.] as an


                                        6
      individual, a youngster with a constellation of interests, strengths and
      weaknesses that would best be accommodated only in Avon. The evidence
      merely suggests that children, generally, would perform well at Avon, perhaps
      better than at Decatur Township. Neither Dr. Sanders, nor the published
      performance data, could rule out the possibility that [B.H.] may more likely
      form an identification with a teacher within the Decatur Township system,
      rather than at Avon, that may inspire her to set and achieve high academic and
      moral goals. Neither did the evidence establish that any possible improvement
      resulting from a change to Avon would not be outweighed by the effects of the
      continuing conflict and contention between her parents. According to the data,
      some students excel within each school system and some do very poorly,
      failing to graduate. None of the evidence established that [B.H.] would excel
      in one school but not in the other, nor that she would fail in one school but not
      in the other.
      40. Based upon the evidence, this court cannot conclude that a change of
      educational placement, absent the voluntary and cooperative decision of the
      party‟s [sic] to do so, is in [B.H.]‟s best interest.
      41. The evidence shows that [B.H.] was an intelligent, healthy and happy little
      girl when [Father] filed his petition to modify. It also shows that she continued
      to be an intelligent, healthy and happy child at the time of the final hearing.
      [Father] has shown no substantial or significant change.
      42. Further, the evidence shows that [Father] and [Mother] have maintained a
      contentious, high conflict relationship with one another since [B.H.]‟s birth.
      Each parent loves [B.H.], yet fails to acknowledge the importance of the
      other‟s role in [B.H.]‟s life. There has been no change in their wishes for
      [B.H.], nor in their interaction and interrelationship with one another. The
      existence of this conflict, alone, is sufficient to support the court‟s conclusion
      that an award of shared physical or legal custody is not in [B.H.]‟s best
      interests.
      43. Should the parents significantly alter their relationship with one another;
      should they develop the capacity to easily communicate with one another;
      should they learn to honor and respect the perspective of the other in
      considering [B.H.]‟s interests – that would be a substantial change that would
      support an award of joint custody. Unfortunately for [B.H.], the parties have
      yet to function at that level of cooperation and consensus.

Appellant‟s Appendix at 57-65.

      The trial court concluded Father failed to establish by a preponderance of the evidence

that B.H.‟s enrollment in Avon schools rather than Decatur Township schools would be in



                                              7
her best interests, that a change in legal or physical custody is in the best interests of B.H., or

that a substantial change has occurred in one or more factors listed in Indiana Code section

31-14-13-2. Therefore, Father‟s requests that B.H. be placed in Avon schools and that

custody be modified to joint legal and physical custody were denied. Father now appeals.

                                   Discussion and Decision

                                     I. Standard of Review

       In general, we review custody modifications for an abuse of discretion, “with a

„preference for granting latitude and deference to our trial judges in family law matters.‟”

Van Wieren v. Van Wieren, 858 N.E.2d 216, 221 (Ind. Ct. App. 2006) (quoting Kirk v. Kirk,

770 N.E.2d 304, 307 (Ind. 2002)). When a trial court enters findings of fact and conclusions

of law, we will not set them aside unless they are clearly erroneous, Ind. Trial Rule 52(A),

which occurs only when a review of the record leaves us firmly convinced a mistake has been

made. Maxwell v. Maxwell, 850 N.E.2d 969, 972 (Ind. Ct. App. 2006), trans. denied. We

must first determine whether the evidence supports the findings and second, whether the

findings support the judgment. Id. We will disturb the judgment only where no evidence

supports the findings or the findings do not support the judgment. Id. We will not reweigh

the evidence and we consider only the evidence favorable to the trial court‟s judgment. Id.

                                           II. Custody

       For an initial custody determination, Indiana Code section 31-14-13-2 provides:

       The court shall determine custody in accordance with the best interests of the
       child. In determining the child‟s best interests, there is not a presumption
       favoring either parent. The court shall consider all relevant factors, including
       the following:


                                                8
              (1) The age and sex of the child.
              (2) The wishes of the child‟s parents.
              (3) The wishes of the child, with more consideration given to the
              child‟s wishes if the child is at least fourteen (14) years of age.
              (4) The interaction and interrelationship of the child with:
                      (A) the child‟s parents;
                      (B) the child‟s siblings; and
                      (C) any other person who may significantly affect the child‟s
                      best interest.
              (5) The child‟s adjustment to home, school, and community.
              (6) The mental and physical health of all individuals involved.
              (7) Evidence of a pattern of domestic or family violence by either
              parent.
              (8) Evidence that the child has been cared for by a de facto custodian,
              and if the evidence is sufficient, the court shall consider the factors
              described in section 2.5(b) of this chapter.

       However, when a child is born out of wedlock, the general rule is that the biological

mother has sole legal custody. Ind. Code § 31-14-13-1. For modifications of custody,

Indiana Code section 31-14-13-6 provides:

       The court may not modify a child custody order unless:

              (1) modification is in the best interests of the child; and
              (2) there is a substantial change in one (1) or more of the factors that
              the court may consider under section 2 and, if applicable, section 2.5 of
              this chapter.

       Before addressing Father‟s petition for modification of custody, we note that Father

argues “[t]here should be a legal presumption applied in Dissolution and Paternity cases, that

the parents should share joint and legal [sic] physical custody.” Appellant‟s Brief at 19. In

support of his contention, Father reasons that less litigation would occur in dissolution cases

if his proposed presumption existed. However, this presumption does not exist in the

applicable statutes, and whether it should be added is a question for the legislature. The issue


                                               9
presented here is whether the trial court abused its discretion by denying Father‟s petition for

modification of custody.

        Father also argues the relationship between B.H.‟s parents should not be a factor in

determining what is in B.H.‟s best interests. This is also contradictory to the applicable

statutes, and we once again defer to the legislature. See Ind. Code § 31-14-13-2 (providing

“[t]he court shall consider all relevant factors,” including those expressly listed); Ind. Code §

31-14-13-2.3(c) (“In determining whether an award of joint legal custody . . . would be in the

best interest of the child,” in addition to considering whether an agreement has been made

between the parents, “[t]he court shall also consider: . . . (2) whether the persons awarded

joint legal custody are willing and able to communicate and cooperate in advancing the

child‟s welfare; . . . .”). Thus, we will proceed with the custody modification standard set

forth in Indiana Code section 31-14-13-6.

        The agreed judgment of the parties, which first established custody of B.H., granted

sole legal and physical custody to Mother. In 2006, after B.H.‟s custody and various other

issues were disputed, Mother maintained sole legal and physical custody. Since 2006, the

only modifications to the arrangement between Mother and Father have been regarding

Father‟s parenting time and child custody obligations. Thus, in his petition to the trial court

for a modification of B.H.‟s physical custody,2 Father had the burden to establish that the

dictates of Indiana Code section 31-14-13-6 were met. See In re Paternity of B.D.D., 779


        2
          While Father‟s petition for modification in the trial court and statement of issues in his appellate brief
refer only to a request for modification of physical custody of B.H., the argument in his brief is peppered with
contentions for a modification of legal custody and the trial court‟s conclusions address both legal and physical
custody modification. Thus, despite the fact that Father may not have properly raised the issue of modifying

                                                        10
N.E.2d 9, 14 (Ind. Ct. App. 2002) (stating it was the non-custodial parent‟s burden to prove a

substantial change sufficient to justify modification of original custody order).

        The trial court concluded Father failed to prove that a modification of custody is in the

best interests of B.H. or that a substantial change has occurred in any of the statutory factors.

In support of its conclusion that Father failed to show that a modification is in B.H.‟s best

interests, the trial court‟s findings of fact include that Mother has been employed with the

postal service ever since B.H.‟s birth; Mother and B.H. have only lived in one home; Mother

has been a loving and nurturing parent and provided B.H. with a solid family foundation,

community connections, and educational resources; Father‟s employment and living

arrangements have been volatile; Father has lived in six different homes since the inception

of this case; B.H. is a healthy and happy child who excels in school and has established

familial bonds and friendships with peers via both parents; and Mother and Father have

repeatedly acted in a contentious manner regarding B.H.‟s development and their roles in her

life. Father does not contest any of the trial court‟s findings of fact. After reviewing the

record, we conclude the trial court‟s findings of fact are supported by the evidence.

        The trial court‟s conclusion that Father failed to prove a modification of custody is in

B.H.‟s best interests was supported by its findings of fact and is not clearly erroneous.

Reviewing the evidence in favor of the trial court‟s judgment, there is ample support to

conclude that Mother is doing a terrific job as the custodial parent. B.H. is well-adjusted, has

friends and family in her life, and is excelling in school. Further, some evidence suggests a

change in custody could have a negative impact on B.H. Father‟s employment and living


legal custody of B.H., we address both in our review of the trial court‟s judgment.
                                                    11
arrangements have been volatile, and stability can be an important factor in the development

of children. Also, as the trial court pointed out, the parties have maintained a rather

contentious relationship, and modifying the custody arrangement to give the parents joint

custody might make this contention worse, or at least cause it to reveal itself more frequently.

Observing such contention is not healthy for a developing child. Regarding Father‟s request

for joint legal custody, the contentious nature of the parties‟ relationship sufficiently supports

the trial court‟s conclusion that joint legal custody is not in B.H.‟s best interests.

       We therefore need not address whether Father sufficiently established a substantial

change in one of the factors listed in Indiana Code section 31-14-13-2 because the statute

providing for modification of a child custody order requires the non-custodial parent prove

both that modification is in the best interests of the child and that a substantial change in one

of the statutory factors has occurred. However, we point out that in Father‟s appellate brief,

he makes absolutely no effort to argue that a substantial change in any of the factors has

occurred, nor do we find one in the record.

                                    III. School Placement

       Father next argues the trial court abused its discretion by denying his request that B.H.

be taken out of the Decatur Township school district and placed in the Avon school district.

The trial court‟s judgment includes various findings of fact and conclusions of law

supporting its denial of Father‟s request, such as Dr. Sanders‟ conclusion that B.H. was

capable of excelling in any educational setting; the facts that B.H. is currently excelling in

school academically and has developed strong social ties with classmates; Mother‟s



                                               12
testimony that B.H. was challenged, encouraged, and recognized for her efforts by her

teacher in Decatur Township; the fact that by the time of the trial court‟s judgment, B.H. was

already attending second grade in Decatur Township; data presented suggesting Avon is a

better school district than Decatur Township is not supported by reasons for the distinction,

and the data may in fact be nothing more than a product of Avon teachers doing a better job

of preparing students for standardized tests; and B.H. is a happy and intelligent child. Father

does not contest any of the trial court‟s findings of fact. After reviewing the record and

considering only the evidence favorable to the trial court‟s judgment, we conclude the trial

court‟s findings of fact are supported by the evidence.

       The trial court‟s findings support its judgment that Father failed to establish that

enrolling in the Avon school district is in the best interests of B.H. The trial court‟s findings

that B.H. was excelling in school, being challenged academically, and developing strong

social ties with classmates are sufficient to support its conclusion that Father did not establish

changing schools would be in B.H.‟s best interests. The trial court‟s judgment is not clearly

erroneous, and, thus, it did not abuse its discretion.

                                          Conclusion

       The trial court‟s judgment denying Father‟s petition for modification of custody of

B.H. and for a determination that B.H. should attend the Avon school district is not clearly

erroneous, and we therefore affirm.

       Affirmed.

NAJAM, J., and VAIDIK, J., concur.



                                               13